Citation Nr: 1315742	
Decision Date: 05/14/13    Archive Date: 05/15/13

DOCKET NO.  10-19 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.

2.  Entitlement to service connection for peripheral neuropathy, to include as due to diabetes mellitus, type II.

3.  Entitlement to service connection for retinopathy, to include as due to diabetes mellitus, type II.

4.  Entitlement to service connection for bilateral foot dermatitis/fungus (claimed as blisters on feet), to include as due to diabetes mellitus, type II.

5.  Entitlement to service connection for Grave's disease, to include as due to diabetes mellitus, type II.

6.  Entitlement to service connection for blindness of the right eye, to include as due to diabetes mellitus, type II.

REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from August 1966 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2008 and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran had a hearing before the undersigned Veterans Law Judge in March 2013.  A transcript of that proceeding has been associated with the Veteran's Virtual VA electronic claims file.

The Board has not only reviewed the Veteran's physical claims file, but also his Virtual VA electronic claims file to ensure a total review of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for diabetes mellitus, type II, peripheral neuropathy, retinopathy, bilateral foot dermatitis/fungus, Grave's disease, and blindness of the right eye.  After a thorough review of the Veteran's claims file, the Board has determined that additional development is necessary prior to the adjudication of these claims.

As to the Veteran's diabetes claim, the Veteran contends that his current diagnosis of diabetes mellitus, type II, was the result of exposure to Agent Orange and other herbicides during his military service.  The Veteran contends that he was exposed to herbicides while transporting herbicides by plane to Vietnam.  In addition, he asserts that he flew troops and equipment, including barrels of herbicides, into Vietnam on multiple occasions and that he left the plane during the unloading and reloading process.  As such, the Veteran contends that he is entitled to service connection for diabetes mellitus, type II, on a presumptive basis pursuant to 38 C.F.R. §§ 3.307 and 3.309(e) (2012).

In that regard, the Board notes that the RO made multiple efforts to confirm the Veteran's presence in Vietnam and/or the transportation of herbicides by the Veteran's unit to Vietnam.  In support of his claim the Veteran submitted a statement from his commanding officer at McGuire Air Force Base in Burlington County, New Jersey, that indicated the Veteran had transported troops and equipment, including Agent Orange, to Vietnam.  The RO confirmed that the Veteran had served with the officer at McGuire Air Force Base, but was unable to confirm the transport of herbicides by the Veteran's unit or the Veteran's presence in Vietnam.  The Veteran's personnel records did not include any notation of involvement in transporting equipment to Vietnam and the VA Central Office Agent Orange mailbox indicated that Department of Defense records showed that herbicides were transported within the United States by train to ships for transport to Vietnam and that there was no evidence of transport by aircraft.

The searches undertaken by the RO, however, did not include consideration of unit records to ascertain whether the Veteran's unit was involved in transporting equipment and/or troops to Vietnam during the Veteran's service with the unit.  Of potential significance, the Board notes that personnel records from the Veteran's commanding officer confirming his station at McGuire Air Force Base during the Veteran's period of service also documented combat support operations in the Republic of Vietnam by the commanding officer in his assignment immediately prior to his stationing at McGuire Air Force Base.  The record, however, does not include any notation of support operations involving Vietnam while stationed at McGuire Air Force Base.  Nonetheless, given the Veteran's claims and the statements of the Veteran's commanding officer at McGuire Air Force Base, a remand is necessary to determine whether unit records might assist in confirming the Veteran's presence in Vietnam.

As to the Veteran's other claims for entitlement to service connection, the claims file does not indicate that the November 2007 or June 2009 notice letters provided the Veteran with information on how to establish entitlement to service connection on a secondary basis.  Thus, upon remand, the Veteran should be given appropriate VCAA notice, including notice of the requirements for establishing secondary service connection according to 38 C.F.R. § 3.310.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all VCAA notice obligations are satisfied in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A, implementing regulations, interpretative precedent Court decisions, and any other applicable legal precedent.  In particular, the Veteran should be informed of how to establish his claims of secondary service connection under 38 C.F.R. § 3.310.

2.  Send an inquiry to the JSRRC or any other appropriate agency for unit records to conduct records searches to attempt to confirm the Veteran's presence with the unit and unit travel to Vietnam between February 1968 and November 1968 while a member of the 6120 Maintenance Squadron, based out of McGuire Air Force Base in New Jersey.

All efforts and responses should be documented in detail and placed in the claims file.

3.  After the above is complete, readjudicate the Veteran's claims.  If one or more of the claims remain denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


